  Case 3:20-cv-00507-SPM Document 5 Filed 11/25/20 Page 1 of 5 Page ID #30




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF ILLINOIS


 JOSEPH CARR,

           Petitioner,

 v.                                            Case No. 20-CV-507-SPM

 UNITED STATES OF AMERICA,

           Respondent.


                          MEMORANDUM AND ORDER

MCGLYNN, District Judge:

      In case number 15-cr-30107-MJR, Joseph Carr pled guilty to: (1) distribution

of a controlled substance in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(c); (2)

carrying a firearm during and in relation to a drug trafficking crime in violation of 18

U.S.C. § 924(c)(1)(A)(i); (3) possession with intent to distribute a controlled substance

in violation of 21 U.S.C §§ 841(a)(1) and (b)(1)(c); and, (4) felon in possession of a

firearm in violation of 18 U.S.C. § 922(g)(1). Carr was sentenced to the Bureau of

Prisons for a total term of 168 months, which consisted of 108 months on each of

Counts 1, 3 and 4, to be served concurrently, and a term of 60 months on Count 2 to

be served consecutively to the terms imposed on all other Counts. Judgement was

entered on December 16, 2015. Carr did not appeal his conviction. Carr was

represented in this Court by Assistant Public Defender, Todd M. Schultz.

      On June 1, 2020, Carr filed a petition to vacate, set aside, or correct his

sentence under 28 U.S.C. § 2255, and the above-referenced civil case was opened.

                                           1
  Case 3:20-cv-00507-SPM Document 5 Filed 11/25/20 Page 2 of 5 Page ID #31




Rule 4 of the Rules governing Section 2255 Proceedings for the United States District

Courts directs the Judge who receives a § 2255 motion to examine the filing. If it

plainly appears from the motion, any exhibits, and the record of prior proceedings

that the moving party is not entitled to relief, the judge must dismiss the motion.

Otherwise, the District Court must order the United States Attorney to file a response

within a fixed time. Rule 8 of the Rules governing Section 2255 proceedings explains

that if the motion is not dismissed, then depending on the issues raised and briefs

filed, the judge must determine whether an evidentiary hearing is warranted. If an

evidentiary hearing is set, counsel should be appointed for any petitioner who

qualifies for appointed counsel under 18 U.S.C. 3006A. Rules Gov. 2255 Proceedings

8(c).

        A one-year limitation period governs petitions to vacate, set aside, or correct a

sentence. 28 U.S.C. § 2255(f); Narvaez v. United States, 674 F.3d (7th Cir. 2011). The

one-year period is triggered by the latest of four events and typically runs from “the

date on which the judgment of conviction becomes final.” 28 U.S.C. § 2255(f)(1); Clay

v. United States, 537 U.S. 522 (2003). As set forth infra, Carr’s judgment was entered

on December 16, 2015.

        At first blush, Carr’s petition appears to be untimely; however, the one-year

filing period may be triggered by the events enumerated in 28 U.S.C. § 2255 (f)(2)-(4).

For example, a petitioner who has not yet previously filed a Section 2255 petition may

bring one within 1 year of a new Supreme Court decision that fits the criteria. 28

U.S.C. § 2255(f)(3). Under this subsection, the limitation period shall run from the



                                            2
  Case 3:20-cv-00507-SPM Document 5 Filed 11/25/20 Page 3 of 5 Page ID #32




latest of: (3) “the date on which the right asserted was initially recognized by the

Supreme Court, if that right has been newly recognized by the Supreme Court and

made retroactively applicable to cases on collateral review”. Id.

       Within his petition, Carr presents several arguments and requests that the 60

month sentence rendered in Count 2, carrying a firearm during and in relation to a

drug trafficking crime in violation of 18 U.S.C. § 924(c)(1)(A)(i) be served concurrently

with the other sentences imposed, and not consecutively. (Doc. 3). He specifically

refers to the recent U.S. Supreme Court decision of Davis in support of his argument.

Id. at 12.

       In Davis, the Supreme Court held that the residual clause in 18 U.S.C.

§ 924(c)(3)(B) is unconstitutionally vague, violating “the twin constitutional pillars of

due process and separation of powers.” United States v. Davis, 139 S.Ct. 2319. Section

924(c)(1)(A) provides for enhanced penalties for a person who uses or carries a firearm

“during and in relation to,” or who possesses a firearm “in furtherance of,” any federal

“crime of violence or drug trafficking crime.” Section 924(c)(3) defines the term “crime

of violence” as “an offense that is a felony” and:

       (A) has as an element the use, attempted use, or threatened use of
           physical force against the person or property of another, [the “force
           clause”] or

       (B) that by its nature, involves a substantial risk that physical force
           against the person or property of another may be used in the course
           of committing the offense [the “residual clause”].18 U.S.C. § 924(c)(3).


After Davis, only a crime of violence that fits the definition set out in the “force clause”

of Section 924(c)(3)(A) will support an enhanced penalty. The decision in Davis was


                                             3
  Case 3:20-cv-00507-SPM Document 5 Filed 11/25/20 Page 4 of 5 Page ID #33




delivered on June 24, 2019, which is less than one year before the filing of this petition

on June 1, 2020. Davis, 139 S.Ct. 2319; Doc. 1.

      Given the limited record and the still-developing application of Davis, it is not

plainly apparent that Carr is not entitled to habeas relief. Without commenting on

the merits of Carr’s claims, the Court concludes that the Petition survives

preliminary review under Rule 4 and Rule 1(b) of the Rules Governing Section 2255

Cases in United States District Courts, and a response shall be ordered.

                                    DISPOSITION

      IT    IS   HEREBY          ORDERED        that,   in   accordance   with   Amended

Administrative Order No. 249 and 18 U.S.C. § 3006A(a)(1) & (c), the Office of the

Federal Public Defender for the Southern District of Illinois (“FPD”) is appointed to

determine whether Petitioner may have a colorable claim for relief under Davis. The

Clerk is DIRECTED to transmit a copy of this Order to the FPD. The FPD shall

enter an appearance within 14 days of receipt of this Order.

      IT IS FURTHER ORDERED that Respondent shall answer or otherwise

plead in accordance with the briefing schedule below. This preliminary order to

respond does not, of course, preclude the Government from raising any objection or

defense it may wish to present. Service upon the United States Attorney for the

Southern District of Illinois, 750 Missouri Avenue, East St. Louis, Illinois, shall

constitute sufficient service.

           1. Counsel for Petitioner will have 45 days from his or her entry of
              appearance to file either an amended petition pursuant to Davis,
              or a motion to withdraw. The Petitioner will have 30 days from
              the date of service to respond to a motion to withdraw.

                                            4
  Case 3:20-cv-00507-SPM Document 5 Filed 11/25/20 Page 5 of 5 Page ID #34




          2. The Respondent will have 45 days to file a response.

          3. Counsel for Petitioner will have 30 days to submit a reply to the
             Respondent’s response;

          4. Requests for additional time will be considered on a case-by-case
             basis.

      Petitioner is ADVISED of his continuing obligation to keep the Clerk (and the

Respondent) informed of any change in his whereabouts during the pendency of this

action. This notification shall be done in writing and not later than seven (7) days

after a transfer or other change in address occurs. Failure to provide such notice may

result in dismissal of this action. See FED. R. CIV. P. 41(b).

      IT IS SO ORDERED.

      Dated: November 25, 2020



                                                s/Stephen P. McGlynn
                                                STEPHEN P. McGLYNN
                                                U.S. District Judge




                                            5
